Title: To James Madison from Turell Tufts, 29 December 1804 (Abstract)
From: Tufts, Turell
To: Madison, James


29 December 1804. “A new proclamation regulating foreign Neutral Trade is to take effect this day. I inclose a paper containing it. The limitation is again narrowed so as to exclude all kinds of Fish. Such an exclusion never before was attempted in this Colony. It will bear hardest upon the Jews, and free people of Colour, as most of them are in the habit of living upon Fish, & Bananas or Plantains. The Planters will not feel any bad effects from it, as they do not give Fish to Slaves—only twice a Year, viz. on the 1st Jany. & 1t June, as a Treat. The Governor took the advice of the Court of Policy before he issued the proclamation, and I understand a majority voted in favor of it. How many were present I cannot say. The Court consists of 12. The motives thereto appear to be the following: Four of them are Merchants (openly or indirectly), and all of them have on hand a large quantity of Beef, probably 2500 bls or more. The demand for it is so trifling that most of that quantity would spoil were there not use for it very soon. If Fish is not to be had—the Planters will be justified in giving Beef on the 1st Jany. to their Slaves instead of Fish. This consideration probably obtained 4 Votes. I understand that the Governor assured the Council that regulations of the same nature were in force in all the B. Islands in consequence of a Petition from Nova Scotia to the King and that regular Convoys of Fish—were to be sent out from Halifax, which would be fully adequate to the demand in all the B. W I. dominions. At any rate the experiment must be made; a proclamation must appear—to be read by the Govt. & people of the US.—I imagine—principally from motives of Policy—for these limitting proclamations have had as yet no other effect than to fill the Pocketts of the needy—and the more limitted the trade—the greater the fee. Besides—there is a salvo in the proclmn. which will allow the Govr to deviate whenever he pleases as he has done in many Instances—permits having been obtained—by the special desire of His Excelly inserted therein. I have heard some English say that this exclusion of Fish would not have been ordered at this time were it not for some negociations on foot at London. This procln. if issued at Demarary would have a more serious effect. The Planters there give Fish to their Slaves every Sunday, which Consumes a large quantity. I am Sure it will not be attempted to be executed there, tho’ it may be published. To this moment all sorts of goods foreign as well as domestic are landed there—and should there be any more Stricthd in the Offing, and the object worth hazarding, Vessels would be seen landing Goods at every plantation on the Coast.
“I have now another subject. A Vessel arrived here lately having painted on her Stern William of Boston. (She entered as British.) The master’s name is Henry Bacon. I am told he is a native of Cape Cod, and has sailed out of Boston. He says he came from the Bay of Fundy. The Cargo is Fish & a small quantity of Lumber. I have no doubt that he has an American Register or Sea Letter of which he has made successful use. I am told they are very easily procured at Passamaquoddy, or at any port adjacent Nova Scotia. A Vessel also arrived at the mouth of this River lately from Guernsey laden with a French cargo. The master intimated to the Pilot that he had American Papers that would shelter him from Capture. He went away without selling.
“Since writing the aforegoing—I have heard that 13 Vessels laden with Fish &c. are arrived at Barbados under Convoy from Halifax. One Ship of about 170 Tons has this day arrived from Quebec. She has on board Fish, & about 250 bls Flour which I understand the Govt has bought to encourage the Trade. Sh⟨e⟩ ⟨saile⟩d about the middle of November in Compy. Wit⟨h⟩ ⟨a⟩ ⟨fl⟩eet for Europe, most of which were stopped by the Ice while this one narrowly escaped.”
